PER CURIAM.
The court ordered a dissolution of marriage of Emmett Willimetz and Paulette Willimetz. Custody of the two children was awarded to Emmett and a division of marital property was ordered.
Paulette appeals and contends the court erred in awarding custody of the children to Emmett and in the division of the marital property.
The judgment is reviewable under Rule 73.01. A careful review of the record reveals the judgment is supported by substantial evidence and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). No error of law appears and an opinion would have no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).
All concur.